Citation Nr: 0505582	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) in St. Paul, 
Minnesota, which denied the benefit sought on appeal.


FINDING OF FACT

Residuals of a left ankle fracture are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

Residuals of a left ankle fracture were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a left ankle fracture.  The 
veteran's separation physical dated in October 1945 showed no 
defects of the musculoskeletal system and normal feet.  

On a March 1984 response from the VA concerning the veteran's 
application for dental treatment, the veteran indicated that 
in the fall of 1944 he was pinned down by heavy artillery 
fire and an artillery burst caused a tree limb to fall and 
hit the veteran in the face breaking his partial dental 
plate.  He made no reference to a left ankle injury.  

In his VA Form 1-9, Appeal to the Board of Veterans Appeals, 
dated in July 1984 in response to the denial of his dental 
claim, the veteran reported that the injury to his face 
occurred when he was at the Maselle River crossing in Metz, 
Germany and was pinned down by enemy fire when he was ordered 
to repair a communication line.  He indicated that he was 
standing up on a tank when a rocket hit close to him breaking 
a tree limb, which struck him in the mouth.  He indicated 
that the injury destroyed the plate that was given to him by 
the U.S. Army and also resulted in loss of some other teeth.  
Again, no reference was made to a left ankle injury.

VA treatment records dated 1995 to 1996 are negative in 
regard to a left ankle condition and that condition was not 
considered at the time the veteran was awarded pension in 
1996.

When the veteran filed his claim for pension benefits in 
September 1996, he did not mention his left ankle injury.  
Hospital and outpatient reports from the VA Medical Center 
indicated that the veteran had been diagnosed with diabetes, 
ulcerative colitis, hypertension, gout, osteomyelitis of the 
right great toe, and post lens implant.

VA treatment records dated November 2000 noted that the 
veteran had an appointment to have his ankle assessed and 
indicating that the left ankle was replaced in January 2000.  

In a March 2001 statement as part of his claim, the veteran 
reported that he was injured after a burst from an enemy 
barrage broke his left ankle and knocked his artificial plate 
in his mouth.  He indicated that after being assisted by 
medics, his company clerk sent him to a hospital in Verdun, 
France where he spent three weeks.

In a statement received in April 2001, the veteran's sister 
wrote that she remembered the veteran writing her about a 
broken leg.  

At a May 2001 VA posttraumatic stress disorder (PTSD) 
examination the veteran reported that he injured his left 
ankle when an artillery burst caused a tree limb to fall 
causing injury to his left leg.  He indicated he was 
hospitalized for 3 weeks.  The examiner noted that the 
veteran was admitted at the VA in March 2000 for a total left 
ankle arthroplasty and had an unremarkable hospital course.  
Follow-up was to occur in the Orthopedic Department.  It was 
noted that the veteran was diagnosed with degenerative joint 
disease of the left ankle for many years.

In the veteran's statements dated January and March 2004, the 
veteran indicated that the clerk who did the paperwork after 
the veteran was injured was killed in action, which the 
veteran did not know until much later.  

At his September 2004 VA examination, the veteran reported 
that when he was serving in the European theater that a tree 
fell on his left ankle when he was in Verdun, France, and 
that he was hospitalized for a period of three weeks.  He 
indicated that he was treated by casting.  When asked if he 
had surgery, the veteran stated he had surgical scars so they 
must have done surgery at that time.  He reported that he was 
then discharged back to the 5th Infantry Division and 
continued to serve until 1945.  The veteran reported that his 
medical records were in St. Louis and there was a fire, which 
destroyed the records that would have confirmed the fact that 
he had been injured regarding the left ankle while in the 
service.  The examiner noted that the veteran was status post 
left ankle arthroplasty in January 2000.  The examiner 
indicated that the chart indicated the veteran had a normal 
examination at the time of discharge from service and 
treatment records from 1995 to 1996 were completely negative 
with regard to a left ankle condition.  

The veteran complained of pain in his left ankle and 
swelling, but no redness or heat.  He did report motor 
weakness and intermittent sensory symptoms.  The veteran 
reported that standing, walking, stairs, and cold damp 
weather increased his pain.  The assessment was status post 
ankle arthroplasty in January 2000; x-ray left ankle, 
September 2004 compared to November 2003, stable arthroplast 
of left ankle unchanged; and no evidence of loosening.

The examiner noted that regarding the etiology of the 
veteran's left ankle condition, there was no note of this in 
1996 and that the severity of his limp was such that no 
examiner could miss it.  The examiner noted that it was 
possible that the veteran had fallen since this time.  The 
examiner stated that it was unknown, but there was a history 
of alcohol use and it was possible he fell with that.  He did 
fall another time injuring his right shoulder.  The examiner 
indicated that the veteran's service separation examination 
noted no musculoskeletal problems or foot problems or gait 
disturbance at that time.  Therefore, it was the examiner's 
opinion that it was not service connected.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated May 2001, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for residuals of a left ankle 
fracture.  The letter informed the veteran of what the 
evidence must show to establish entitlement to the benefit he 
wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a rating decision was issued in 
September 2001 followed by a statement of the case in January 
2002.  Additional VA medical records were added to the claims 
file.  The Board remanded the claim to the RO so that a VA 
examination could be scheduled to determine the nature and 
etiology of the veteran's left ankle disability.  The veteran 
was sent another letter by the RO in August 2004 concerning 
his claim.  A VA examination was conducted in September 2004.  
A supplemental statement of the case was issued in November 
2004.  For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat was accepted as sufficient proof of 
service connection, if the evidence was consistent with the 
circumstances, conditions, or hardships of such service, even 
if there was no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Service connection for such injury or disease could be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Analysis

The veteran's DD 214 indicates receipt of a Silver Star 
Medal, Bronze Star Medal, Good Conduct Medal, the European 
African Middle Eastern Theater Ribbon w/5 bronze stars, and 3 
overseas bars.  This document indicates that no wounds were 
received in action.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, [VA] shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reason for 
granting or denying benefits in each case shall be recorded 
in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2004).

However, the Board is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability, nor do 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) create a presumption in favor of combat 
veterans in determinations of service connection.  See Smith 
v. Derwinski. 2 Vet. App. 137, 140 (1992).  Rather, the 
Board's decisions must be based on the entire record and upon 
consideration of all evidence and applicable provisions of 
law and regulations.  38 U.S.C.A. § 7104(a) (West 2002.  
Smith, Id.

Furthermore, it should be noted that whether lay evidence is 
"satisfactory" is a separate matter which requires a review 
of what is being related, whether it springs from personal 
observation, whether the lay witness is competent to offer 
such evidence, whether the person offering that evidence is 
credible, and like considerations. The Court has held that 
"satisfactory evidence" in § 1154(b) means "credible 
evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995, 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  The Federal 
Circuit Court held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that a claimed injury or disease was incurred in or 
aggravated by the veteran's combat service, there is 
"satisfactory evidence" within the meaning of § 1154(b) (West 
2002).

The veteran's separation examination dated in October 1945 
makes no mention of a left ankle injury, residuals, or 
disability.  In addition, when the veteran filed his claim in 
1984 for dental treatment he indicated that in the fall of 
1944 he was pinned down by heavy artillery fire and an 
artillery burst caused a tree limb to fall and hit the 
veteran in the face breaking his partial dental plate.  He 
made no reference to a left ankle injury.  

When the veteran filed his claim for pension benefits in 
September 1996, he did not mention his left ankle injury and 
was not diagnosed with residuals of a left ankle injury.  
Hospital and outpatient reports from the VA Medical Center 
indicated that the veteran had been diagnosed with diabetes, 
ulcerative colitis, hypertension, gout, osteomyelitis of the 
right great toe, and post lens implant.

VA treatment records dated 1995 to 1996 are completely 
negative for complaints, treatment, or diagnosis of a left 
ankle disability.  There is no competent medical evidence 
establishing the clinical presence of a left ankle disability 
during the veteran's period of active service, or at any time 
prior to 2000.  

At his September 2004 VA examination, the examiner indicated 
that regarding the etiology of the veteran's left ankle 
condition, there was no note of this in 1996 and that the 
severity of his limp was such that no examiner could miss it.  
The examiner noted that it was possible that the veteran had 
fallen since this time.  The examiner stated that it was 
unknown, but there was a history of alcohol use and it was 
possible he fell with that.  He did fall another time 
injuring his right shoulder.  The examiner indicated that the 
veteran's service separation examination noted no 
musculoskeletal problems or foot problems or gait disturbance 
at that time.  Therefore, it was the examiner's opinion that 
it was not service connected.  

The Board cannot rely solely on the veteran's own testimony 
and that of lay witnesses because evidence of a medical nexus 
cannot be established by lay testimony.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-295 (1991).  Since there is no medical evidence 
of a continuity of symptoms to link the current left ankle 
disability to service and no medical opinion of a nexus to 
service.

For these reasons, the clear preponderance of the evidence is 
against a finding that the veteran's current left ankle 
disability is the result of a disease or injury in service.  
Accordingly, service connection may not be granted.


ORDER

Entitlement to service connection for residuals of a left 
ankle fracture is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


